Citation Nr: 1105739	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-32 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for 
osteochondritis of the right knee.

2.  Entitlement to an initial compensable rating for 
osteochondritis of the left knee.

3.  Entitlement to an effective date prior to August 23, 2007 for 
the grant of service connection for a bilateral knee disability, 
diagnosed as osteochondritis.  

4.  Entitlement to service connection for a low back disorder, to 
include as secondary to the Veteran's service-connected knee 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to April 
1977.
 
This matter is on appeal from a September 2008 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Veteran testified before the undersigned Veterans Law Judge 
in September 2010.  A transcript of the hearing is of record.
 

FINDINGS OF FACT

1.  X-rays confirm the presence of arthritis in both of the 
Veteran's knees, along with objective evidence of swelling and 
pain.  

2.  Even considering functional limitation from weakness, 
stiffness, fatigability, and lack of endurance and pain, range of 
motion in the Veteran's knees has not been shown to be limited to 
30 degrees of flexion or 15 degrees of extension to 15; and 
neither ankylosis nor objective evidence of instability has been 
shown in either knee. 

3.  The Veteran's claim for service connection for a bilateral 
knee disability was denied in October 1978.  The Veteran did not 
appeal this decision and it became final.

4.  The Veteran's claim to reopen his previously denied claim of 
entitlement to service connection for a bilateral knee disability 
was received on August 23, 2007.  

5.  The Veteran's claims file is void of any document received 
after 1978 and prior to August 2007 that can be construed as a 
claim to reopen the Veteran's previously denied claim of 
entitlement to service connection for a bilateral knee 
disability.

6.  The Veteran's low back disorder was not shown during active 
duty service or for many years thereafter, and it is shown to 
have been caused by either the Veteran's military service or a 
service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no more, for 
osteochondritis of the right knee have been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71, 4.71a, DCs 5003, 5257, 5258, 5260, & 5261 (2010).

2.  The criteria for a 10 percent rating, but no more, for 
osteochondritis of the left knee have been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71, 4.71a, DCs 5003, 5257, 5258, 5260, & 5261 (2010).

3.  The criteria for an effective date prior to August 23, 2007 
for the grant of service connection for osteochondritis of the 
right and left knees have not been met.  38 U.S.C.A. §§ 5101(a), 
5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.1(p), 3.114, 3.151, 3.155, 3.400 (2010).

4.  A low back disorder was not incurred in or aggravated by 
service or within a year of active service, nor is it proximately 
due to or the result of service-connected disability.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's bilateral knee claims (both increased rating and 
effective date) arise from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA, with 
regard to either of those claims.

Regarding his low back claim, the VCAA duty to notify was 
satisfied by way of a letter sent to the Veteran in March 2008 
that fully addressed all notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content.

With respect to the Dingess requirements, in March 2008, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records and VA 
outpatient treatment records.  

Further, the Veteran submitted his own private treatment records.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Next, in September 2010, the Veteran was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. 
App. 488 (2010), the U.S. Court of Appeals for Veterans Claims 
recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO 
Decision Review Officer or Veterans Law Judge who chairs a 
hearing to fulfill two duties:  (1) the duty to fully explain the 
issues and (2) the duty to suggest the submission of evidence 
that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 
488 (2010).  

Here, during the September 2010 hearing, the undersigned Veterans 
Law Judge identified the issues on appeal.  See Hearing 
Transcript (T.) at p. 3.  Also, information was solicited 
regarding the nature of the Veteran's bilateral knee 
symptomatology (T. at 23).  Therefore, not only was the issue 
"explained . . . in terms of the scope of the claim for 
benefits," but "the outstanding issues material to 
substantiating the claim" were also fully explained.  See 
Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion 
did not reveal any evidence that might be available that had not 
been submitted.  

Under these circumstances, nothing gave rise to the possibility 
that evidence had been overlooked with regard to the appellant's 
claims.  As such, the Board finds that, consistent with Bryant, 
the undersigned Veterans Law Judge complied with the duties set 
forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to 
adjudicate the claims based on the current record.

Next, a VA medical examination pertinent to the issues on appeal 
was obtained in August 2008.  38 C.F.R. § 3.159(c) (4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
is noted below, the Board finds that this examination is more 
than adequate, as it is predicated on a full reading of the 
evidence in the claims folder as well as a comprehensive 
interview with the Veteran.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Entitlement to a Compensable Rating for a Bilateral Knee 
Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. § 
4.1 (2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective enervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 
(2010).

The Court of Appeals for Veterans Claims (CAVC) has held that the 
RO must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss under 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the CAVC in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

Furthermore, the intent of the rating schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  Thus, actually painful, unstable, or 
malaligned joints, due to healed injury, are as entitled to at 
least the minimum compensable rating for the joint.  The joints 
should be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 
(2010).

Regarding knee claims, the VA General Counsel held, in a 
precedential opinion, that a claimant who has arthritis and 
instability of the knee may be rated separately under DCs 5003 
and 5257.  See VAOPGCPREC 23- 97.  The General Counsel also 
stated that, when a knee disorder was already rated under DC 
5257, the Veteran must also have limitation of motion which at 
least meets the criteria for a zero-percent rating under DC 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.

The General Counsel subsequently held in VAOPGCPREC 9-98 that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additional disability is shown, a veteran rated under DC 5257 can 
also be compensated under DC 5003 and vice versa.  In addition, 
the General Counsel has also held that separate ratings may be 
granted based on limitation of flexion (DC 5260) and limitation 
of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

In cases where the Veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of claim 
to see if the evidence warrants the assignment of different 
ratings for different periods of time during these claims a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

In this case, the Veteran was granted service connection for a 
bilateral knee disability by a September 2008 rating decision, 
which assigned noncompensable ratings for both knees, and 
assigned August 23, 2007 as the effective date for the grant of 
service connection.  In December 2008, he submitted a notice of 
disagreement with these ratings, arguing that his knees are worse 
than they were rated.  The Board notes that he is also service 
connected for a postoperative scar on his right knee.  However, 
that particular disability is not the subject of this appeal.  

Currently, the Veteran has a noncompensable disability rating 
based on limitation of motion under 38 C.F.R. § 4.71a, DC 5014 
for both knees.  Disabilities under this diagnostic code is to be 
rated under limitation of motion of the affected parts, as they 
would be for degenerative arthritis.  Accordingly, in order to 
warrant a compensable rating for a knee disability based on 
limitation of motion, the evidence must show: 
*	flexion limited to 45 degrees (10 percent under DC 5260); 
*	limitation of extension to 10 degrees (a separate 10 
percent rating under DC 5261); or 
*	favorable ankylosis of the knee at full extension or in 
slight flexion between 0 and 10 degrees (30 percent under 
DC 5256).
See 38 C.F.R. § 4.71a.

In the alternative, if limitation of motion is not shown to a 
compensable level based on the above criteria, a 10 percent 
rating is for application for any major joint, or group of 
joints, given objective evidence of swelling, muscle spasm or 
evidence of painful motion.  See 38 C.F.R. § 4.71a, DC 5003 
(2010).  

As an initial matter, the Board concludes that a 10 percent 
rating is warranted for each knee under DC 5003.  Specifically, 
radiographic imaging revealed degenerative changes in the 
Veteran's knees in August 2008, which was described in the x-ray 
report as "markedly advanced" degenerative osteoarthritis 
involving the medial compartment of the right knee, and 
moderately advanced degenerative changes involving the medial 
compartment of the left knee.  

Moreover, at a VA examination in August 2008, the Veteran 
complained of bilateral knee pain and was forced to walk with a 
cane.  Additionally, swelling in both knees was noted upon 
examination, and there was left knee tenderness on examination.  
Accordingly, a 10 percent disability rating based on X-ray 
evidence of arthritis accompanied by objective symptoms under DC 
5003 is warranted.  

Next, the Board has considered whether a rating in excess of 10 
percent for either knee is warranted based on limitation of 
motion.  In order to warrant a rating in excess of 10 percent for 
limitation of motion of the knee, the evidence must show: 
*	flexion limited to 30 degrees (20 percent under DC 5260); 
*	limitation of extension to 15 degrees (a separate 20 
percent rating under DC 5261); or 
*	favorable ankylosis of the knee at full extension or in 
slight flexion between 0 and 10 degrees (30 percent under 
DC 5256).

However, the evidence does not indicate that a rating in excess 
of 10 percent is warranted for either knee based on limitation of 
motion.  Specifically, at his August 2008 VA examination, the 
Veteran exhibited 115 degrees of flexion and 0 degrees of 
extension in his right knee.  Moreover, there was no pain 
observed upon motion, nor was there any additional limitation of 
motion after repetitive motion.  At that same August 2008 VA 
examination, the Veteran exhibited 0 degrees of extension and 130 
degrees of flexion in his left knee with no pain observed upon 
motion, and no additional limitation of motion noted after 
repetitive motion.  Therefore, an increased rating is not 
warranted for either knee based on limitation of motion.

Regarding both knees, the Board has also considered a functional 
loss due to flare-ups of pain, fatigability, incoordination, pain 
on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased 
evaluation is not warranted on the basis of functional loss due 
to pain or weakness in this case, as the Veteran's symptoms are 
contemplated by the rating already assigned.  

As was noted above, the VA examiner observed no additional 
limitation of motion after repetitive motion, nor was there any 
limitation of motion based on pain.  Moreover, the examiner 
explicitly stated that the Veteran was independent in his 
activities of daily living.  Put another way, the effect of this 
symptomatology is contemplated in the currently assigned 
disability evaluation.

There is also no basis for assigning a higher rating based on 
ankylosis.  Specifically, ankylosis was not observed on any 
occasion during various outpatient evaluations.  Moreover, it was 
also not observed at his August 2008 VA examination and the 
Veteran has not alleged otherwise.  The Veteran has consistently 
retained a measurable, albeit restricted, range of motion.  
Therefore, an increased rating based on ankylosis is not for 
application.

Finally, as discussed, a separate compensable rating may be 
assigned when there is evidence of instability of knee along with 
arthritis shown on X-ray and evidence of painful motion under 38 
C.F.R. § 4.59.  In order to warrant a compensable rating for 
instability of the knee, the evidence must show recurrent 
subluxation or lateral instability that is "slight" in nature 
(10 percent under DC 5257).

However, a compensable rating is not warranted for either knee 
based on instability because, while the Veteran complained at his 
hearing before the Board that he had an inability to control his 
knees, no objective evidence of instability was not observed upon 
examination.  Specifically, at the August 2008 VA Examination, no 
ligamentous instability was observed in either knee.  

Thus, while the Veteran has at times complained of knee 
instability, the totality of the evidence has not reflected 
instability to even a slight degree.  Therefore, a compensable 
rating is not warranted for either knee based on instability.

With regard to these claims, the Board has also considered the 
Veteran's statements that his disability is worse than rating he 
currently receives.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of either 
knee according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature 
and extent of the Veteran's bilateral knee disability has been 
provided by the medical personnel who have examined him during 
the current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Veteran is employed as a truck driver, where he 
presumably is off his feet for substantial lengths of time.  
Moreover, the Board concludes that rating criteria reasonably 
describes his disability level and symptomatology, and provide 
for higher ratings for additional or more severe symptoms than 
currently shown by the evidence.  

Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted.  

Finally, although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable.  Therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to a 
service-connected disability has not been raised.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the 
Board finds that a 10 percent rating, but no more, is warranted 
for each knee, based on radiographic evidence of arthritis with 
additional objective symptomatology.  Therefore, the appeal is 
granted to this extent.  

Entitlement to an Earlier Effective Date for the Granting of 
Service
Connection for a Bilateral Knee Disorder

In general, the effective date for the grant of service 
connection based upon an original claim, a claim reopened after 
final disallowance, or a claim for increase is either the day 
following separation from active service or the date entitlement 
arose if the claim is received within one year after separation 
from service; otherwise it will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2010).  
As discussed in greater depth below, in this case, the Veteran's 
claim was finally denied in 1978.  The Veteran's claim was 
reopened and granted in 2007.  As such, this claim involves a 
reopened claim, and the effective date is therefore the latter of 
the date of entitlement and the date of claim.  38 C.F.R. 
§ 3.400(r). 

For effective date purposes, a claim is a formal, or informal, 
written communication identifying and requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2010).  Any communication or 
action, indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a claimant, her duly 
authorized representative, a Member of Congress, or some person 
acting as next friend of a claimant who is not sui juris, may be 
considered an informal claim.

Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year after the date it was 
sent to the claimant, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155 (2009); 
Norris v. West, 12 Vet. App. 413, 421 (1999).

It is settled law that the effective date for the grant of 
service connection following a final decision is the date of the 
reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 
(2002) (the Court thus holds that the effective date statute, 38 
U.S.C.A. § 5110(a), is clear on its face with respect to granting 
an effective date for an award of VA periodic monthly benefits no 
earlier than the date that the claim for reopening was filed.)  
The Court explained that the statutory framework did not allow an 
effective date back to the original claim as a possible effective 
date for an award of service-connected benefits that is 
predicated upon a reopened claim.

In this case, the Veteran originally filed a claim for disorders 
to both knees in May 1977.  In order to properly adjudicate this 
claim, the RO scheduled him for a VA examination for the 
following June.  However, he failed to appear and, in the absence 
of any other evidence, the RO denied the claim in July 1977.  
Although service connection was granted for a scar on his left 
knee was granted in January 1978, he was again denied entitlement 
to service connection for any disorders to the knees themselves 
at that time.  

The Veteran filed a new claim for entitlement to service 
connection for a bilateral knee disorder in June 1978.  However, 
this claim was denied by the RO in an October 1978 rating 
decision.  The Board recognizes that there may have been 
confusion in the initial denial of these claims in 1977, as the 
Veteran moved during the pendency of that claim and may have not 
received notice of his scheduled VA examination.  Nevertheless, 
he was afforded a VA examination prior to the RO's denial of the 
claims in October 1978.  This decision was not appealed and 
became final one year later.  

At his hearing, the Veteran asserted that the effective date for 
the grant of service connection should go back to the time he 
filed his claim for benefits in 1978.  His rationale was that his 
knees have been painful since his time in the military.  The 
Veteran indicated that he came to the VA in 1983 at which time he 
recalled being told that he should have surgery on his knees.  
However, he did not specifically allege that he actually filed a 
claim at that time seeking to reopen his denied knee claim at 
that time, or at any time after 1978 until he sought benefits in 
2007.   

In August 2007, the Veteran submitted a statement requesting that 
his knees be reevaluated.  The RO eventually reopened his claim 
and granted service connection for osteochondritis of both knees, 
effective August 23, 2007, the date the Veteran's  claim was 
received.  Accordingly, for effective date purposes, the Board 
determines that the date of the Veteran's claim is August 23, 
2007 (i.e. the date it was received by VA).  

As noted above, the effective date is the latter of the date of 
entitlement and the date of claim.  In this case, the Veteran 
testified that his knees had been problematic since service, 
however, his claim to reopen was not received until August 2007, 
and therefore the date his claim was received must serve as the 
effective date, as it is the latter. 

The Veteran has submitted private treatment records from 1999 to 
2007.  However, these treatment records related to his back 
disorder rather than for his knee disability.  Moreover, none of 
these records indicated his intent to file a claim for benefits.  
Furthermore, while the Veteran recalled receiving treatment for 
his knees in the 1980s, he did not specifically recall actually 
filing a claim to reopen his previously denied knee claim.  
Therefore, the evidence of record confirms that the effective 
date that has been assigned for the grant of service connection 
is the earliest date that can be assigned.

The Board is sympathetic to the Veteran's argument that his knee 
disorder has been diagnosed for a long period of time.  However, 
under the applicable law and regulations, previous determinations 
that are final and binding, including decisions regarding service 
connection will be accepted as being correct in the absence of 
clear and unmistakable error.  See 38 C.F.R. § 3.105(a).  
Moreover, the Board is bound by the law and is without authority 
to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  Therefore, the Veteran's claim for an earlier effective 
date is denied.

Entitlement to Service Connection for a Low Back Disorder

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).

	Moreover, under 38 C.F.R. § 3.303(b), the second and third 
elements of Shedden and Caluza may be established through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).  
	
	Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006). 

Moreover, disorders such spinal arthritis may also be presumed to 
have been incurred in service if shown to have manifested to a 
compensable degree within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).

	Finally, in addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment 
of earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional impairment 
is itself a separate disease or injury caused by the service-
connected condition, should also be compensated.  Allen v. Brown, 
7 Vet. App. 439 (1995).  When service connection is thus 
established for a secondary condition, the secondary condition 
shall be considered a part of the original condition.  Id.  
	
	In this case, the Veteran contends that he has a chronic low back 
disorder that is a result of his service-connected bilateral knee 
disorder.  However, based on the weight of the medical evidence, 
the Board concludes that his low back disorder is not related to 
his bilateral knee disability or to any other service-connected 
disability.  Specifically, the Board places great weight on the 
observations of the VA examiner who conducted an orthopedic 
examination of the Veteran in August 2008.  There, after a 
thorough review of the claims file and an examination of the 
Veteran, the examiner observed that the Veteran was treated on a 
number of occasions for low back symptoms resulting from post-
service occupational injuries.  This treatment history led the 
examiner to conclude that there was "no nexus" relating the 
Veteran's bilateral knee condition to his lower back disorder.  
Therefore, the competent evidence does not indicate a 
relationship between the Veteran's bilateral knee disability and 
his low back disorder.  
	
	Consideration has also been given to the Veteran's personal 
opinion that his low back disorder was caused or aggravated by 
his knee disability.  However, as a lay person without the 
appropriate medical training and expertise, he is simply not 
competent to provide a probative opinion on a medical matter, to 
include the diagnosis of a specific disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge ").  
	
	Moreover, his lay opinion is significantly outweighed by the 
medical conclusions of the VA examiner in August 2008.  As a 
result, the weight of the competent evidence does not indicate 
that the Veteran's low back disorder was caused by his bilateral 
knee disability.  Moreover, the Veteran has not asserted a 
relationship between his low back disorder and his other service-
connected disability (namely a scar on his left knee).  
	
	At his hearing, the Veteran testified that when he went for back 
treatment, he recalled being told that his knees could be causing 
his back disability, but he did not believe that the doctor ever 
actually put such a statement into writing.  
	
Generally, a lay person's account of what a doctor purportedly 
said is too attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (veteran's statement that his physician told him that he 
"most probably" had diabetes at time of his discharge from 
service was not sufficient medical evidence to establish service 
connection for diabetes).  Although in some occasions, lay 
evidence may be competent to establish a diagnosis when that lay 
person is reporting a contemporaneous medical diagnosis.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In 
this case, the Veteran appears to be relating a casual 
conversation with a doctor, during which the doctor may have 
speculated about possible causes of his back pain.  There is no 
indication that the doctor reviewed the Veteran's medical history 
prior to making such a statement, and there is no way for the 
Board to assess the degree of probability with which the doctor 
believed the back condition to have been caused by the bilateral 
knee disability.  It is also unclear from the Veteran's 
statements what his doctor's rationale would have been for his 
conclusion.

As such, to the extent that the Veteran may credibly relate the 
statement from his doctor, the Board concludes that the most 
probative evidence remains the opinion of the VA examiner who 
indicated in 2008, after reviewing the Veteran's file, 
interviewing the Veteran, and examining the Veteran, that he felt 
it less likely than not that the Veteran's back disability was 
caused by his bilateral knee disability.  Therefore, the weight 
of the evidence falls against a finding that the Veteran's back 
disability was caused by his knee disability and thus service 
connection on a secondary basis is not warranted.  
	
	Next, although the Veteran has primarily asserted that his low 
back disorder is attributable to his service-connected bilateral 
knee disorder, the Board has also considered the claim on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  However, this aspect of the appeal must also be denied. 
	
	First, the Veteran's service treatment records reflect no 
complaints of, treatment for, or a diagnosis related to a low 
back disorder or any symptoms reasonably attributed thereto.  
Although the service treatment records do not include a 
separation physical examination, even the most recent treatment 
records prior to his release from active duty do not indicate 
such complaints.  Therefore, a low back disorder was not noted in 
service, and the Veteran does not argue to the contrary.
	
	Next, post-service evidence does not reflect a low back disorder 
for many years after service discharge.  Specifically, the first 
indication of a low back disorder was not until September 1999, 
when the Veteran complained of back pain after a post-service 
occupational injury.  In this case, the Board emphasizes the 
multi-year gap between discharge from active duty service in 1977 
and the first instance of treatment after service in 1999 
(approximately a 22-year gap).  As is also evident, a low back 
disorder was not manifest within a year of his release from 
active duty.  
	
	Indeed, the Veteran himself has not asserted a relationship 
between his low back disorder and active duty service.  To the 
contrary, he has attributed his low back disorder solely to his 
service-connected knee disability throughout the course of the 
appeal.  Accordingly, a continuity of symptomatology has not been 
shown through the competent evidence or by the Veteran's own 
statements.  Moreover, a low back disorder may not be presumed to 
have been attributable to active duty service.  
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
low back disorder to active duty, as no medical professional has 
established a relationship between this disorder and active duty.  

	The Board has also considered the statements made by the Veteran 
relating his low back disorder to his active service.  The 
Federal Circuit has held that "[l]ay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).
	
In this case, however, the Veteran is not competent to provide 
testimony regarding the etiology of his low back disorder.  See 
Id. at 1377, n.4 ("Sometimes the layperson will be competent to 
identify the condition where the condition is simple, for example 
a broken leg, and sometimes not, for example, a form of 
cancer.").  Because low back disorders are not diagnosed by 
unique and readily identifiable features, they do not involve a 
simple identification that a layperson is competent to make.  
Explained more simply, the Veteran could relate when he first 
began experiencing back pain.  However, because the onset of this 
pain was many years after military service, the Veteran would 
need medical expertise to determine that his condition either 
began in service or was otherwise caused by a service connected 
disability.  Therefore, the unsubstantiated statements regarding 
the claimed etiology of the Veteran's low back disorder are found 
to lack competency.

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.


ORDER

An effective date prior to August 23, 2007 for the grant of 
service connection for a bilateral knee disability, diagnosed as 
osteochondritis is denied.  

A 10 percent rating, but no more, for osteochondritis of the 
right knee is granted, subject to governing criteria applicable 
to the payment of monetary benefits.

A 10 percent rating, but no more, for osteochondritis of the left 
knee is granted, subject to governing criteria applicable to the 
payment of monetary benefits.

Service connection for a low back disorder, to include as 
secondary to the Veteran's service-connected knee disability, is 
denied.  


______________________________________________
MATTHEW BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


